      Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                             (KANSAS CITY DOCKET)

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
             v.                          ) CASE NO. 14-20098-01-CM
                                         )
EDWARD E. MCLINN,                        )
                                         )
                    Defendant.           )

                         THIRD SUPERSEDING INDICTMENT

      The Grand Jury charges that:

                                        COUNT 1

                                    A. Introduction

      At all times relevant to this Third Superseding Indictment:

      1.     Edward E. McLinn was convicted in 2008 of Possession of Cocaine, in

violation of K.S.A. 65-4160, a state felony crime, case number 07CR193, in Douglas

County, Kansas District Court.      On September 11, 2008, Edward E. McLinn was

sentenced to an 18-month term of probation, and he was discharged from supervision on

or about August 18, 2010. Under Kansas law, it was unlawful for Edward E. McLinn to

own and possess a firearm for a period of ten years from the date he was sentenced.

      2.     On or about July 2, 2014, Edward E. McLinn submitted a Petition for

Expungement of Conviction, to the District Court of Douglas County, Kansas, regarding

his 2008 Possession of Cocaine conviction, which was never ruled upon by the court.

Under Kansas law an individual is not eligible for expungement of a conviction for a period

of 5 years from the date of discharge from supervision, which would have been on or
      Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 2 of 14




about August 18, 2015.

       3.     On or about August 27, 2013, Edward E. McLinn was temporarily

involuntarily committed to a mental institution, namely Osawatomie State Hospital, in

connection with probate proceedings in Douglas County, Kansas District Court. On or

about September 3, 2013, Edward E. McLinn was discharged from the hospital, and he

was informed, as follows:

              It is a violation of the law for any person who has been involuntarily
              civilly committed to possess a firearm. For the restoration of the
              ability to legally possess a firearm, a petition must be filed in the
              District court where treatment was ordered. K.S.A. 75-7c26
              provides a procedure for restoration.

       4.     On February 28, 2014, Edward E. McLinn began drafting a Petition to the

District Court of Douglas County, Kansas, seeking certain relief, including “of disabilities

from the prohibitions of shipping, transporting, possessing or receiving firearms or

ammunition by subsection (d)(4) or (g)(4) of 18 U.S.C. § 922,” and to declare the

provisions of K.S.A. 75-7c25 (which relates to entry in certain databases, and prohibition

of possession of firearms) to be unconstitutional.

       5.     On June 11, 2014, Edward E. McLinn modified this Petition, by referencing

the following: an “Affidavit;” that “Daryl R. McLinn, petitioners father, will be present for

character testimony at the hearing;” his criminal history; “the Petition used to hospitalize

me;” and “the Hospital findings/Petitioner’s mental health records.”

       6.     On March 6, 2014, Edward E. McLinn created an Affidavit, which was later

modified on June 11, 2014, in which he explained that he was seeking restoration of his

firearm rights, and that he was not a threat to the public safety.

       7.     Jayhawk Firearms is located at 435 New York Avenue, Holton, Kansas.
      Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 3 of 14




This business is a federally licensed gun dealer (hereinafter referred to as FFL),

authorized to sell firearms to the general public. FFLs are licensed through the Bureau

of Alcohol, Tobacco, Firearms, and Explosives (hereinafter referred to as ATF), within the

Department of Justice.

      8.     The procedure for the lawful purchase of a firearm is as follows:

             a. An individual selects a firearm to purchase, produces a valid

                 photo identification and provides payment for the firearm.

             b. The purchaser is required to complete and fill out an ATF

                 Transaction Record 4473 Form.        The purchaser provides

                 personal information including name, residence address,

                 place of birth, height, weight, sex, birth date, social security

                 number, race, State of residence, and country of citizenship.

                 The purchaser must answer several questions, which

                 includes the following:

                    AAre you the actual buyer of the firearm(s) listed on this
                    form? Warning: You are not the actual buyer if you
                    are acquiring the firearm(s) on behalf of another
                    person. If you are not the actual buyer, the dealer
                    cannot transfer the firearm(s) to you.@

                 The FFL would not be permitted to proceed with the

                 transaction if the purchaser acknowledged that he was not the

                 actual buyer of the firearm.

             c. There are a number of prohibiting events that preclude an

                 individual from lawfully purchasing a firearm, which includes

                 whether someone has “ever been convicted in any court of a
Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 4 of 14




         felony, or any other crime for which the judge could have

         imprisoned (them) for more than one year, even if (they)

         received a shorter sentence including probation,” and whether

         they had “ever been adjudicated a mental defective or. . .ever

         been committed to a mental institution.”     See ATF Form

         4473.

      d. On the Form 4473, the purchaser acknowledges and certifies

         that all answers on the form are true and correct.        The

         purchaser also acknowledges that if Ayes@ was answered to

         whether they have been convicted of a felony or whether they

         had ever been adjudicated a mental defective or committed to

         a mental institution, they would be precluded from purchasing

         a firearm. In addition, the purchaser acknowledges that they

         understand making any false oral or written statements is a

         crime punishable as a felony.

      e. Once the purchaser completes the Form 4473, the FFL makes

         a    NICS (National Instant Criminal Background Check

         System ) inquiry through the Federal Bureau of Investigation.

         This inquiry identifies whether the purchaser is prohibited

         based upon their criminal history from purchasing a firearm.

      f. The NICS inquiry notifies the FFL immediately if the purchaser

         has passed the background check. If the purchaser passes

         the NICS check, the FFL is informed that the transaction can
      Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 5 of 14




                 Aproceed.@ The NICS check may also notify the FFL that the

                 transaction is Adenied@ or that it will be Adelayed,@ in which

                 case the transaction would not proceed at that time.

              g. Once the purchaser passes the NICS check, the transaction

                 may proceed and the firearm may be sold to the purchaser.

                                   B. The Conspiracy

       9.     Beginning on or about December 13, 2013, and continuing to on or about

September 18, 2014, both dates being approximate and inclusive, in the District of

Kansas, the defendant,

                                  EDWARD E. MCLINN,

unlawfully and knowingly conspired and agreed with Daryl R. McLinn, to commit the

following offenses against the United States: (a) to knowingly make false and fictitious

written statements to Jayhawk Firearms, a licensed firearms dealer, that is, falsely

representing the actual buyer of the firearm to be Daryl R. McLinn, which statement was

intended and likely to deceive Jayhawk Firearms as to a fact material to the lawfulness of

such sale of said firearm to Daryl R. McLinn, in connection with the acquisition of a 5.56

caliber Stag Arms forged lower receiver, serial number 304433; and (b) to knowingly

make false and fictitious written statements to H & E Body and Gun Shop, a licensed

firearms dealer, that is, falsely representing the actual buyer of the firearm to be Daryl R.

McLinn, which statement was intended and likely to deceive H & E Body and Gun Shop

as to a fact material to the lawfulness of such sale of the firearm to Daryl R. McLinn, in

connection with the acquisition of a .45 caliber Sig Sauer pistol, Model P220, serial

number 37B009039; in violation of Title 18, United States Code, Section 922(a)(6), and
      Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 6 of 14




Title 18, United States Code, Section 924(a)(2).

                                 C. Manner and Means

       10.    It was part of the conspiracy and in furtherance of it that defendant Edward

E. McLinn requested that his father, Daryl R. McLinn, pose as the Astraw purchaser@ of

the firearms listed in the preceding paragraph, because Edward E. McLinn reasonably

believed that he was prohibited by law from purchasing a firearm, due to his prior

conviction and mental health commitment.

                                      D. Overt Acts

       11.    In furtherance of this conspiracy and to effect and accomplish the objects

of it, one or more of the conspirators, both indicted and unindicted, committed overt acts

in the District of Kansas, including the following:

              a. Beginning on or about December 13, 2013, Edward E. McLinn

                  discussed through Skype Chat that he was building an “end

                  of the world zombie killer type” gun.

              b. Beginning on or about December 13, 2013, Edward E. McLinn

                  began purchasing firearm parts through on-line companies

                  that would be necessary to manufacture and create a

                  functioning 5.56 caliber rifle. More specificially:

                  i.   On or about December 13, 2013, Edward E. McLinn

                       purchased a 1X OMC Butt stock Mil-spec OD from

                       Hogue Inc., in Paso Robles, California, with a Visa

                       credit card for $129.95, which was shipped to Edward

                       E. McLinn at his residence in Lawrence, Kansas.
Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 7 of 14




         ii. On or about December 14, 2013, Edward E. McLinn

              ordered a NM Lower Rec’R Parts Kit from Hogue GRN,

              Rock River Arms, Inc., located in Colona, Illinois, with

              a credit card for $200.00, which was shipped to Edward

              E. McLinn’s residence in Lawrence, Kansas.

         iii. On or about December 31, 2013, Edward E. McLinn

              purchased the following items, each of which was

              shipped to Edward E. McLinn’s residence in Lawrence,

              Kansas, from SWFA Outdoors, located in Red Oak

              Texas, using a Visa credit card: 1) a 1XSWFA SS

              12x42 Tactical Rifle Scope (SS#12X42MQ) for

              $299.95; 2) a 1X Butler Creek Lens Cap Kits (#026K)

              for $15.95; 3) a 1XSWFA SS 42mm Sun Shade

              (#SHDH)44), which was backordered; and 4) a SWFA

              SS AR Tactical Mounts (#SWFA201300) for $209.95.

      c. On or about December 14, 2013, Edward E. McLinn created

         a text document on his laptop computer that he captioned

         “AR-15,” which listed the following items:

         i.   “Complete Upper – Rock River Arms (20 Inch Varmint A4

              Upper Half/Chromed Bolt Carrier) 790.00 + shipping

              ButtStock – Hogue Green (AR-15/M-16 OverMolded

              Collapsible Buttstock Assembly – Includes Mil-Spec Buffer

              Tube and Hardware – OD Green Rubber (15245)) $125.88
Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 8 of 14




              Grip – Hogue Green Price Included in LPK”;

         ii. “Stripped Lower – Stag Arms (2nd Amendment) 145.00”;

              and

         iii. “Lower Parts Kit – Rock River Arms 200.00 + shipping.”

      d. The document created by Edward E. McLinn further noted:

         i.   “$1381.00 (I’ll get the rest when I have all this put

              together)”;

         ii. “Aero shell 33 ms – lube for butt tube threats buffer/buffer

              spring”;

         iii. “STILL TO GET” – “ Magazines, Flash Suppressor, Sight

              Assembly/Scope Mounts and Rings, Scope (Mark 4

              HAMR Riflescope), Grenade Launcher, 5.56 (62) FMJ

              PENETRATOR,          NATO    62   Grain    XM855   SS109

              Penetrator Full Metal Jacket”; and

         iv. “I’ll          have          Dad           Buy       These

              http://www.cheaperthandirt.com/product/AMM-2230, 300

              Round Box 5.56 NATO Lake City XM855 FMJ 62 Grain

              3025 fps Penetrator M855 SS109 Federal American Eagle

              4, Our Low Price $179.79.” Edward E. McLinn had also

              included information about the “Castle doctrine”, and “A

              stand-your-ground law.”

      e. Between on or about December 13, 2013, and December 27,

         2013, Edward E. McLinn requested that his father assist with
Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 9 of 14




           the purchase of a lower receiver.

      f. On December 27, 2013, Daryl R. McLinn contacted Jayhawk

           Firearms, and ordered a 5.56 caliber Stag Arms forged lower

           receiver, serial number 304433, and requested that it be

           engraved to say “Second Amendment.” On this same date,

           Daryl R. McLinn filled out a Firearms Acquisition Form (4473),

           stating that he was the Aactual buyer@ of the firearm.

      g. On or about January 6, 2014, Daryl R. McLinn completed the

           firearm transaction with Jayhawk Firearms, and acquired the

           firearm. On this same date Daryl R. McLinn acknowledged

           on the 4473 form that all of his answers were true, correct and

           complete.

      h. On or about March 5, 2014, Edward E. McLinn created a

           document on his laptop computer entitled “AR-15 Bill of Sale,”

           stating in sum and substance, that Daryl McLinn of Holton,

           Kansas, was transferring a firearm to Edward E. McLinn in

           Shawnee County, Kansas, effective on March 05, 2014, for

           the price of $150.00.

      i.   Between February 2014, and July 26, 2014, Edward E.

           McLinn used the internet to research different types of .45

           caliber pistols and ammunition.

      j.   On or about July 28, 2014, Daryl R. McLinn purchased and

           acquired a .45 caliber Sig Sauer pistol, Model P220, serial
Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 10 of 14




            number 37B009039, from H & E Body and Gun Shop, 101

            Baltimore, Seneca, Kansas.

       k. Edward E. McLinn accompanied Daryl R. McLinn to H & E

            Body and Gun Shop, and was present when Daryl R. McLinn

            purchased the firearm.

       l.   When Daryl R. McLinn filled out the Firearms Acquisition Form

            (4473) he stated that he was the Aactual buyer@ of the firearm.

       m. On or about July 31, 2014, Edward E. McLinn discussed with

            an individual via Skype Chat that he bought some ammunition

            for his new Sig P220, which he had gotten himself for his

            birthday.

       n. On or about August 15, 2014, Edward E. McLinn purchased a

            2X AR500 Curved Trauma Plate Advanced Shooter’s cut, a

            1XAR500 Armor Chest mounted pistol holder, and a 2X

            AR500 Armor Trauma Pad, from AR500 Armor in Phoenix

            Arizona, for $274.00, and had these items shipped to Edward

            E. McLinn at Daryl R. McLinn’s residence in Holton, Kansas.

       o. On or about September 18, 2014, Edward E. McLinn

            possessed at his residence in Douglas County, Kansas, a .45

            caliber Sig Sauer pistol, Model P220, serial number

            37B009039, and a fully constructed 5.56 caliber Stag Arms

            rifle, serial number 304433, along with firearm accessories

            and ammunition. The 5.56 caliber rifle was equipped with
     Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 11 of 14




                 items that Edward E. McLinn had purchased, and referenced

                 in ¶ 11(b)(i), ¶ 11(b)(ii), and ¶ 11(b)(iii). In addition, the items

                 purchased in ¶ 11(n) were recovered from Edward E.

                 McLinn’s residence.

             p. The Grand Jury incorporates by reference the allegations set

                 forth in Counts 2 and 3, of this Third Superseding Indictment

                 as additional overt acts as though fully set forth at this point.

      All in violation of Title 18, United States Code, Section 371.

                                         COUNT 2

      12.    Beginning on or about December 27, 2013, and continuing to on or about

January 6, 2014, both dates being approximate and inclusive, in the District of Kansas,

the defendant,

                                  EDWARD E. MCLINN,

did unlawfully and knowingly aid, abet, counsel, command, induce, and procure the

commission of the following offense by Daryl R. McLinn, and did willfully cause Daryl R.

McLinn to commit the following offense: making false and fictitious written statements to

Jayhawk Firearms, a licensed firearms dealer, that is, falsely represent the actual buyer

of the firearm to be Daryl R. McLinn, which statements were intended and likely to deceive

Jayhawk Firearms as to a fact material to the lawfulness of such sale of said firearm to

Daryl R. McLinn, in connection with the acquisition of said firearm, namely, a 5.56 caliber

Stag Arms forged lower receiver, serial number 304433.

      13.    All in violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2)

and Title 18, United States Code, Section 2.
     Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 12 of 14




                                         COUNT 3

       14.    On or about July 28, 2014, in the District of Kansas, the defendant,

                                  EDWARD E. MCLINN,

did unlawfully and knowingly aid, abet, counsel, command, induce, and procure the

commission of the following offense by Daryl R. McLinn, and did willfully cause Daryl R.

McLinn to commit the following offense: making of false and fictitious written statements

to H & E Body and Gun Shop, a licensed firearms dealer, that is, falsely representing the

actual buyer of the firearm to be Daryl R. McLinn, which statements were intended and

likely to deceive H & E Body and Gun Shop, as to a fact material to the lawfulness of such

sale of the firearm to Daryl R. McLinn, in connection with the acquisition of a .45 caliber

Sig Sauer pistol, Model P220, serial number 37B009039.

       15.    All in violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2)

and Title 18, United States Code, Section 2.

                              FORFEITURE ALLEGATION

       16.    The allegations contained in Counts 1 through 3 of the Third Superseding

Indictment are hereby realleged and incorporated by reference for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

       17.    Upon conviction of any of the offenses identified in Counts 1 through 3, the

defendant,

                                  EDWARD E. MCLINN,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved
     Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 13 of 14




in the commission of the offenses, including, but not limited to a .45 caliber Sig Sauer

pistol, Model P220, serial number 37B009039, and a 5.56 caliber Stag Arms rifle, serial

number 304433, and ammunition, seized by law enforcement, in the District of Kansas,

on September 18, 2014.

      18     All pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

                                                A TRUE BILL.



DATED: August 28, 2019                          s/ Foreperson
                                                FOREPERSON OF THE GRAND JURY



 s/ Terra D. Morehead #12759
STEPHEN R. MCALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
stephen.mccallister@usdoj.gov

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)
    Case 2:14-cr-20098-CM-TJJ Document 149 Filed 08/28/19 Page 14 of 14




PENALTIES:

Count 1: (Conspiracy to make false and fictitious statements in acquisition of a
     firearm, 18 U.S.C. § 371, and § 2)

      #      NMT 5 years Imprisonment;
      #      NMT $250,000.00 Fine;
      #      NMT 3 years S.R.;
      #      $100 Special Assessment; and,
             Forfeiture Allegation.

Counts 2 & 3: (Making false and fictitious statements in the acquisition of
     firearms, 18 U.S.C. § § 922(a)(6), 924(a)(2), and 2)

      #      NMT 10 years Imprisonment,
      #      NMT $250,000.00 Fine,
      #      NMT 3 years S.R.,
      #      $100 Special Assessment; and,
      #      Forfeiture Allegation.
